Exhibit 10.25


NINTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT


OF


BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP


A DELAWARE LIMITED PARTNERSHIP


DECEMBER 20, 2019




--------------------------------------------------------------------------------


TABLE OF CONTENTS


    




ARTICLE
 
PAGE
ARTICLE 1
DEFINED TERMS
1
1.1


Definitions
1
1.2


Interpretation
14
 
 
 
ARTICLE 2
PARTNERSHIP FORMATION AND IDENTIFICATION
14
2.1


Formation
14
2.2


Name, Office and Registered Agent
14
2.3


Partners
15
2.4


Term and Dissolution
15
2.5


Filing of Certificate and Perfection of Limited Partnership
15
 
 
 
ARTICLE 3
BUSINESS OF THE PARTNERSHIP
16
 
 
 
ARTICLE 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS
16
4.1


Capital Contributions
16
4.2


Classes and Series of Partnership Units
17
4.3


Additional Capital Contributions and Issuances of Additional Partnership
Interests
17
4.4


Additional Funding
20
4.5


Capital Accounts
20
4.6


Percentage Interests
20
4.7


No Interest On Contributions
21
4.8


Return Of Capital Contributions
21
4.9


No Third Party Beneficiary
21
 
 
 
ARTICLE 5
PROFITS AND LOSSES; DISTRIBUTIONS
21
5.1


Allocation of Profit and Loss
21
5.2


Distribution of Cash
24
5.3


REIT Distribution Requirements
27
5.4


No Right to Distributions in Kind
27
5.5


Limitations on Return of Capital Contributions
27
5.6


Distributions Upon Liquidation
28
5.7


Substantial Economic Effect
28
 
 
 
ARTICLE 6
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
28
6.1


Management of the Partnership
29
6.2


Delegation of Authority
31
6.3


Indemnification and Exculpation of Indemnitees
31
6.4


Liability of the General Partner
33
6.5


Reimbursement of General Partner
34
6.6


Outside Activities
34
6.7


Employment or Retention of Affiliates
34



i





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
        




ARTICLE
 
PAGE
6.8


General Partner Participation
35
6.9


Title to Partnership Assets
35
6.10


Redemptions of REIT Shares
35
6.11


No Duplication of Fees or Expenses
36
 
 
 
ARTICLE 7
CHANGES IN GENERAL PARTNER
36
7.1


Transfer of the General Partner’s Partnership Interest
36
7.2


Admission of a Substitute or Additional General Partner
38
7.3


Effect of Bankruptcy, Withdrawal, Death or Dissolution of the sole remaining
General Partner
38
7.4


Removal of a General Partner
39
 
 
 
ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
40
8.1


Management of the Partnership
40
8.2


Power of Attorney
40
8.3


Limitation on Liability of Limited Partners
41
8.4


Ownership by Limited Partner of Corporate General Partner or Affiliate
41
8.5


Redemption Right
41
8.6


Registration
45
8.7


Distribution Reinvestment Plan
46
 
 
 
ARTICLE 9
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
46
9.1


Purchase for Investment
46
9.2


Restrictions on Transfer of Limited Partnership Interests
46
9.3


Admission of Substitute Limited Partner
48
9.4


Rights of Assignees of Partnership Interests
49
9.5


Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
49
9.6


Joint Ownership of Interests
49
 
 
 
ARTICLE 10
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
50
10.1


Books and Records
50
10.2


Custody of Partnership Funds; Bank Accounts
50
10.3


Fiscal and Taxable Year
50
10.4


Annual Tax Information and Report
50
10.5


Tax Matters Partner; Tax Elections; Special Basis Adjustments
51
10.6


Reports to Limited Partners
52
10.7


Safe Harbor Election
53
 
 
 
ARTICLE 11
AMENDMENT OF AGREEMENT; MERGER
53
 
 
 
ARTICLE 12
GENERAL PROVISIONS
53
12.1


Notices
53



ii    





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
        




ARTICLE
 
PAGE
12.2


Survival of Rights
54
12.3


Additional Documents
54
12.4


Severability
54
12.5


Entire Agreement
54
12.6


Pronouns and Plurals
54
12.7


Headings
54
12.8


Counterparts
54
12.9


Governing Law
54
 
 
 
EXHIBITS
 
 
EXHIBIT A
Partners, Capital Contributions and Percentage Interests or Special Percentage
Interests
 
 
 
 
EXHIBIT B
Notice of Exercise of Redemption Right
 





iii    





--------------------------------------------------------------------------------






NINTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP
This Ninth Amended and Restated Limited Partnership Agreement (this “Agreement”)
is entered into as of December 20, 2019, between Black Creek Diversified
Property Fund Inc., a Maryland corporation (f/k/a Dividend Capital Diversified
Property Fund Inc., f/k/a Dividend Capital Total Realty Trust Inc.) (the
“General Partner”) and the Limited Partners set forth on Exhibit A attached
hereto.
RECITALS:
A.Black Creek Diversified Property Operating Partnership LP (f/k/a Dividend
Capital Total Realty Operating Partnership LP) (the “Partnership”), was formed
on April 12, 2005 as a limited partnership under the laws of the State of
Delaware, pursuant to a Certificate of Limited Partnership filed with the Office
of the Secretary of State of the State of Delaware on April 12, 2005.
B.    The Partnership is currently governed by the Eighth Amended and Restated
Limited Partnership Agreement of the Partnership dated as of February 26, 2019,
as amended by Amendment No. 1 dated as of May 1, 2019 (the “Prior Agreement”).
C.    The parties desire to amend and restate the Prior Agreement as fully set
forth below.
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that
the Prior Agreement shall be and hereby is amended and restated in its entirety
as follows:
Article 1

DEFINED TERMS
1.1    Definitions. The following defined terms used in this Agreement shall
have the meanings specified below:
“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“ADDITIONAL FUNDS” has the meaning set forth in Section 4.4.
“ADDITIONAL SECURITIES” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 8.5 or REIT Shares
issued pursuant to a dividend reinvestment plan of the General Partner) or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares, as set forth in
Section 4.3(a)(ii).


1    



--------------------------------------------------------------------------------





“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary Partnership that are owned by the General
Partner directly.
“ADVISOR” or “ADVISORS” means the Person or Persons, if any, appointed, employed
or contracted with by the General Partner and responsible for directing or
performing the day‑to‑day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts substantially all of such functions.
“ADVISORY AGREEMENT” means the agreement between the General Partner and the
Advisor pursuant to which the Advisor will direct or perform the day‑to‑day
business affairs of the General Partner.
“AFFILIATE” means, with respect to any Person, (i) any Person directly or
indirectly, owning, controlling or holding with the power to vote 10% of more of
the outstanding voting securities of such other Person; (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts an executive officer, director, trustee or general partner.
“AFFIRMATION DATE” has the meaning provided in Section 8.5(a).
“AGGREGATE SHARE OWNERSHIP LIMIT” shall have the meaning set forth in the
Articles of Incorporation.
“AGREED VALUE” means the fair market value of a Partner’s non‑cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number and Class or
Series of Partnership Units or Special Partnership Units issued to each Partner,
and the Agreed Value of non‑cash Capital Contributions as of the date of
contribution are set forth on Exhibit A.
“AGREEMENT” means this Ninth Amended and Restated Limited Partnership Agreement,
as amended, modified supplemented or restated from time to time, as the context
requires.
“ANNUAL TOTAL RETURN AMOUNT” means the overall investment return, expressed as a
dollar amount per Partnership Unit, which shall be equal to the sum of (1) the
Weighted-Average Distributions per Partnership Unit over the applicable period,
and (2) the Ending VPU, adjusted to remove the negative impact on the overall
investment return from the payment or the obligation to


2    



--------------------------------------------------------------------------------





pay, or distribute, as applicable, the Performance Allocation and Class-Specific
Fees, less the Beginning VPU.
“APPLICABLE PERCENTAGE” has the meaning provided in Section 8.5(b).
“ARTICLES OF INCORPORATION” means the Articles of Restatement of the General
Partner filed with the Maryland State Department of Assessments and Taxation on
March 20, 2012, as further amended or supplemented from time to time.
“BEGINNING VPU” means the VPU determined as of the end of the most recent month
prior to the commencement of the applicable period.
“CAPITAL ACCOUNT” has the meaning provided in Section 4.5.
“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash or cash
equivalents) contributed or agreed to be contributed, as the context requires,
to the Partnership by each Partner pursuant to the terms of this Agreement. Any
reference to the Capital Contribution of a Partner shall include the Capital
Contribution made by a predecessor holder of the Partnership Interest of such
Partner.
“CARRYING VALUE” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations
Section 1.704‑1(b)(2)(iv)(f), as provided for in Section 4.5. In the case of any
asset of the Partnership that has a Carrying Value that differs from its
adjusted tax basis, the Carrying Value shall be adjusted by the amount of
depreciation, depletion and amortization calculated for purposes of the
definition of Profit and Loss rather than the amount of depreciation, depletion
and amortization determined for federal income tax purposes.
“CASH AMOUNT” means an amount of cash per Partnership Unit equal to the
applicable Redemption Price determined by the General Partner.
“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power‑of‑attorney granted to the
General Partner in Section 8.2) and filed for recording in the appropriate
public offices within the State of Delaware or such other jurisdiction to
perfect or maintain the Partnership as a limited partnership, to effect the
admission, withdrawal, or substitution of any Partner of the Partnership, or to
protect the limited liability of the Limited Partners as limited partners under
the laws of the State of Delaware or such other jurisdiction.
“CLASS” means a class of REIT Shares or Partnership Units, as the context may
require.


3    



--------------------------------------------------------------------------------





“CLASS E REIT SHARES” means the Class of REIT Shares designated as “Class E
Common Shares” under the General Partner’s charter.
“CLASS E UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class E Unit as provided in this Agreement, and shall be
either Series 1 Class E Units or Series 2 Class E Units.
“CLASS D REIT SHARES” means the Class of REIT Shares designated as “Class D
Common Shares” under the General Partner’s charter.
“CLASS D UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class D Unit as provided in this Agreement.
“CLASS I REIT SHARES” means the Class of REIT Shares designated as “Class I
Common Shares” under the General Partner’s charter.
“CLASS I UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class I Unit as provided in this Agreement.
“CLASS S REIT SHARES” means the Class of REIT Shares designated as “Class S
Common Shares” under the General Partner’s charter.
“CLASS S UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class S Unit as provided in this Agreement, and shall be
either Series 1 Class S Units or Series 2 Class S Units.
“CLASS-SPECIFIC FEES” means any Distribution Fee expenses accrued or allocated
directly or indirectly to a particular Class or Series of Partnership Units or
REIT Shares.
“CLASS T REIT SHARES” means the Class of REIT Shares designated as “Class T
Common Shares” under the General Partner’s charter.
“CLASS T UNIT” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class T Unit as provided in this Agreement, and shall be
either Series 1 Class T Units or Series 2 Class T Units.
“CODE” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“COMMISSION” means the U.S. Securities and Exchange Commission.
“COMMON SHARE OWNERSHIP LIMIT” shall have the meaning set forth in the
Articles of Incorporation.
“CONVERSION FACTOR” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution


4    



--------------------------------------------------------------------------------





to all holders of its outstanding REIT Shares in REIT Shares, (ii) subdivides
its outstanding REIT Shares, or (iii) combines its outstanding REIT Shares into
a smaller number of REIT Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time), and the denominator of which shall be the actual number of REIT
Shares (determined without the above assumption) issued and outstanding on such
date and, provided further, that in the event that an entity other than an
Affiliate of the General Partner shall become General Partner pursuant to any
merger, consolidation or combination of the General Partner with or into another
entity (the “Successor Entity”), the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by the number of shares of the Successor
Entity into which one REIT Share is converted pursuant to such merger,
consolidation or combination, determined as of the date of such merger,
consolidation or combination. Any adjustment to the Conversion Factor shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event; provided, however, that if the
General Partner receives a Notice of Redemption after the record date, but prior
to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination. A separate Conversion
Factor shall be determined for each Class or Series of Partnership Units (other
than Series 2 Class S Units) by taking into account only the outstanding REIT
Shares having the same Class designation as the applicable Class of Partnership
Units. The Conversion Factor for Series 2 Class S Units shall equal the
Conversion Factor for Series 1 Class S Units, multiplied by the Net Asset Value
Per Unit for Series 2 Class S Units and divided by the Net Asset Value Per Unit
for Series 1 Class S Units.
“DEALER MANAGER” means Black Creek Capital Markets, LLC or such other Person or
entity selected by the board of directors of the General Partner to act as the
dealer manager for the Offering.
“DIRECTOR” shall have the meaning set forth in the Articles of Incorporation.
“DISTRIBUTION FEES” means any ongoing distribution fees, dealer manager fees or
similar fees (as distinguished from up-front or one-time selling commissions and
dealer manager fees) payable pursuant to any dealer manager agreement between
the General Partner and the Dealer Manager with respect to outstanding REIT
Shares or Partnership Units.
“ENDING VPU” means the VPU as of the end of the last month in the applicable
period.
“EVENT OF BANKRUPTCY” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other


5    



--------------------------------------------------------------------------------





reorganization, arrangement, insolvency, adjustment of debt or liquidation law
of any jurisdiction, whether now in existence or hereinafter in effect, either
by such Person or by another, provided that if such proceeding is commenced by
another, such Person indicates his approval of such proceeding, consents thereto
or acquiesces therein, or such proceeding is contested by such Person and has
not been finally dismissed within 90 days.
“EXCEPTED HOLDER LIMIT” shall have the meaning set forth in the Articles of
Incorporation.
“FMV Option” means a fair market value purchase option giving the Partnership
the right, but not the obligation, to acquire Interests from holders thereof at
a later time in exchange for Series 2 Class T Units.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.
“GENERAL PARTNER” means Black Creek Diversified Property Fund Inc., a Maryland
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner, in
such Person’s capacity as a General Partner of the Partnership.
“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner.
“GENERAL PARTNER LOAN” has the meaning provided in Section 5.2(d).
“HURDLE AMOUNT” means for the applicable period, an amount that when annualized
would equal 5.0% of the Beginning VPU.
“INDEMNITEE” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.
“INDEPENDENT DIRECTORS” shall have the meaning set forth in the Articles of
Incorporation.
“INTERESTS” means beneficial interests in specific Delaware statutory trusts
offered in Private Placements.
“INVESTOR SERVICING FEE” means a fee paid to the dealer manager of the Private
Placements equal to 0.85% per annum of the Net Asset Value Per Unit of each
Resulting Series 2 Class T Unit (calculated monthly in accordance with the
Valuation Procedures and in this Agreement, as they may be amended from time to
time) which will be allocated to the holders of Class T OP Units through a
reduction in their distributions.


6    



--------------------------------------------------------------------------------





“JOINT VENTURE” means any joint venture or general partnership arrangement in
which the Partnership is a co‑venturer or general partner which are established
to acquire Real Property.
“LIMITED PARTNER” means any Person named as a Limited Partner on Exhibit A,
including the Special OP Unitholder, and any Person who becomes a Substitute
Limited Partner, in such Person’s capacity as a Limited Partner in the
Partnership.
“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“LISTING” means the listing of the shares of the General Partner’s stock,
previously issued by the General Partner pursuant to an effective registration
statement and such shares currently registered with the Commission pursuant to
an effective registration statement, on a national securities exchange or the
receipt by holders of shares of the General Partner’s stock of securities that
are listed on a national securities exchange in exchange for shares of the
General Partner’s stock. Upon such Listing, the shares shall be deemed “LISTED”.
“LOSS” has the meaning provided in Section 5.1(g).
“LOSS CARRYFORWARD AMOUNT” means an amount that equaled zero as of September 1,
2017 and cumulatively increases from then by the absolute value of any negative
Annual Total Return Amount and decrease by any positive Annual Total Return
Amount, provided that the Loss Carryforward Amount shall at no time be less than
zero. The effect of the Loss Carryforward Amount is that the recoupment of past
Annual Total Return Amount losses will offset the positive Annual Total Return
Amount for purposes of the calculation of the Performance Allocation.
“MINIMUM LIMITED PARTNERSHIP INTEREST” means the lesser of (i) 1% or (ii) if the
total Capital Contributions to the Partnership exceeds $50 million, 1% divided
by the ratio of the total Capital Contributions to the Partnership to $50
million; provided, however, that the Minimum Limited Partnership Interest shall
not be less than 0.2% at any time.
“MORTGAGES” means, in connection with any mortgage financing provided, invested
in, participated in or purchased by the Partnership, all of the notes, deeds of
trust, mortgages, security interests or other evidences of indebtedness or
obligations, which are secured by or, collateralized by, or applicable to any
Real Property owned by the borrowers under such notes, deeds of trust,
mortgages, security interests or other evidences of indebtedness or obligations.
“MULTPLE CLASS PLAN” means a written plan adopted by the Board of Directors of
the General Partner, as such plan may be amended from time to time, that sets
forth the method by which distributions among classes of REIT Shares shall be
determined relative to each other, and may set forth other terms of classes of
REIT Shares relative to each other.


7    



--------------------------------------------------------------------------------





“NAV” means net asset value, calculated pursuant to the Valuation Procedures and
in this Agreement.
“NAV CALCULATIONS” means the calculations used to determine the NAV of the
General Partner, the REIT Shares, the Partnership and the Partnership Units, all
as provided in the Valuation Procedures and in this Agreement.
“NET ASSET VALUE PER UNIT” means, for each Class or Series of Partnership Unit,
the net asset value per unit of such Class or Series of Partnership Unit most
recently determined in accordance with the Valuation Procedures and in this
Agreement.
“NET ASSET VALUE PER REIT SHARE” means, for each Class of REIT Shares, the net
asset value per share of such Class of REIT Shares most recently determined in
accordance with the Valuation Procedures and in this Agreement.
“NOTICE OF REDEMPTION” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B.
“OFFER” has the meaning set forth in Section 7.1(c).
“OFFERING” means an offer and sale of REIT Shares to the public.
“OP UNITHOLDERS” means all holders of Partnership Interests other than the
Special OP Unitholders.
“PARTNER” means any General Partner or Limited Partner.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704‑2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704‑2(i)(5).
“PARTNERSHIP” means Black Creek Diversified Property Operating Partnership LP, a
Delaware limited partnership.
“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“PARTNERSHIP LOAN” has the meaning provided in Section 5.2(d) hereof.
“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704‑2(d). In accordance with Regulations Section 1.704‑2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately


8    



--------------------------------------------------------------------------------





computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704‑2(g)(1).
“PARTNERSHIP NAV” means the NAV of the Partnership, calculated pursuant to the
Valuation Procedures and in this Agreement.
“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2, which record date
shall be the same as the record date established by the General Partner for a
distribution to its shareholders of some or all of its portion of such
distribution.
“PARTNERSHIP UNIT” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class T Units, Class S
Units, Class E Units, Class I Units and Class D Units, but excluding the
Partnership Interests represented by Special Partnership Units. The allocation
of Partnership Units of each Class and Series among the Partners shall be as set
forth on Exhibit A, as such Exhibit may be amended from time to time.
“PERCENTAGE INTEREST” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.
“PERFORMANCE ALLOCATION” shall have the meaning set forth in Section 5.2(c).
“PERSON” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
“PRIVATE PLACEMENT” means a private placement of Interests with respect to which
the Partnership will be given a FMV Option.
“PROFIT” has the meaning provided in Section 5.1(g) hereof.
“PROPERTY” means any Real Property, Real Estate Securities or other investment
in which the Partnership holds an ownership interest.
“REAL ESTATE SECURITIES” means the real estate related securities, or such
investments the General Partner and the Advisor mutually designate as Real
Estate Securities to the extent such investments could be classified as either
Real Estate Securities or Real Property, typically consisting of (i) securities
of other real estate investment trusts or real estate companies, (ii) shares of
open‑end and/or closed‑end real estate funds, and (iii) mortgages or interests
in pools of mortgages secured by real estate, which are acquired by the
Partnership, either directly or through joint venture arrangements or other
partnerships.
“REAL PROPERTY” means (i) the real properties, including the buildings located
thereon, or (ii) the real properties only, or (iii) the buildings only, which
are acquired by the Partnership, either directly or through joint venture
arrangements or other partnerships, or (iv) such investments


9    



--------------------------------------------------------------------------------





the General Partner and the Advisor mutually designate as Real Property to the
extent such investments could be classified as either Real Property or Real
Estate Securities.
“REDEMPTION PRICE” means the Value of the REIT Shares Amount as of the end of
the Specified Redemption Date.
“REDEMPTION RIGHT” has the meaning provided in Section 8.5(a).
“REDEMPTION SHARES” has the meaning provided in Section 8.6(a).
“REGULATIONS” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
“REGULATORY ALLOCATIONS” has the meaning set forth in Section 5.1(f).
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.
“REIT EXPENSES” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuing or redemption of Partnership Interests,
and (viii) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.
“REIT SHARE” means a share of common stock in the General Partner (or successor
entity, as the case may be), including Class T REIT Shares, Class S REIT Shares,
Class E REIT Shares, Class I REIT Shares and Class D REIT Shares.
“REIT SHARES AMOUNT” means, with respect to any Class or Series of Tendered
Units, a number of REIT Shares of such Class equal to the product of the number
of Partnership Units of such Class or Series offered for exchange by a Tendering
Party, multiplied by the Conversion Factor


10    



--------------------------------------------------------------------------------





for such Class or Series of Partnership Units as adjusted to and including the
Specified Redemption Date; provided that in the event the General Partner issues
to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”),
and the rights have not expired at the Specified Redemption Date, then the REIT
Shares Amount shall also include the rights issuable to a holder of the REIT
Shares Amount of REIT Shares on the record date fixed for purposes of
determining the holders of REIT Shares entitled to rights.
“RELATED PARTY” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).
“RESULTING SERIES 2 CLASS T UNITS” means, with respect to any Interests, the
Series 2 Class T Units issued by the Partnership in connection with its exercise
of the FMV Option and acquisition of the Interests.
“SAFE HARBOR” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“SAFE HARBOR ELECTION” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43, issued on May 19, 2005.
“SAFE HARBOR REGULATION” means Proposed Treasury Regulations Section 1.83-3(l)
issued on May 19, 2005.
“SECURITIES ACT” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.
“SERIES” means a series of a Class of Partnership Units, as the context may
require.
“SERIES 1 CLASS E UNITS” means Class E Units with the rights, privileges and
obligations set forth for in this Agreement with respect to Series 1 Class E
Units.
“SERIES 1 CLASS S UNITS” means Class S Units with the rights, privileges and
obligations set forth for in this Agreement with respect to Series 1 Class S
Units.
“SERIES 1 CLASS T UNITS” means Class T Units with the rights, privileges and
obligations set forth for in this Agreement with respect to Series 1 Class T
Units.
“SERIES 2 CLASS E UNITS” means Class E Units with the rights, privileges and
obligations set forth for in this Agreement with respect to Series 2 Class E
Units.
“SERIES 2 CLASS S UNITS” means Class S Units with the rights, privileges and
obligations set forth for in this Agreement with respect to Series 2 Class S
Units.


11    



--------------------------------------------------------------------------------





“SERIES 2 CLASS T UNITS” means Class T Units with the rights, privileges and
obligations set forth for in this Agreement with respect to Series 2 Class T
Units.
“SERVICE” means the United States Internal Revenue Service.
“SPECIAL OP UNITHOLDERS” means the holders of Special Partnership Units;
provided, that, if such holders of Special Partnership Units own Partnership
Units, then such holders shall be OP Unitholders and not Special OP Unitholders
with respect to such Partnership Units.
“SPECIAL PARTNERSHIP UNIT” means a unit of a series of Partnership Interests,
designated as Special Partnership Units. The number of Special Partnership Units
outstanding and the Special Percentage Interests in the Partnership represented
by such Special Partnership Units are set forth on Exhibit A, as such Exhibit
may be amended from time to time. For the avoidance of doubt, the Special
Partnership Units are separate and distinct from the Special OP Units described
in Section 9.8 of the General Partner’s Articles of Incorporation, which were
redeemed by the Partnership effective July 12, 2012.
“SPECIAL PERCENTAGE INTEREST” shall mean the percentage ownership interest in
the Special Partnership Units of each Special OP Unitholder, as determined by
dividing the Special Partnership Units owned by each Special OP Unitholder by
the total number of Special Partnership Units then outstanding. The Special
Percentage Interest of each Partner shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.
“SPECIFIED REDEMPTION DATE” means, if the Affirmation Date is at least three
business days before the end of a month, the last business day of such month,
and otherwise the last business day of the month following the month in which
the Affirmation Date occurred.
“SPONSOR PARTIES” has the meaning provided in Section 8.5(a) hereof.
“SUBSIDIARY” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“SUBSIDIARY PARTNERSHIP” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.
“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3.
“SUCCESSOR ENTITY” has the meaning provided in the definition of “Conversion
Factor” contained herein.
“SURVIVOR” has the meaning set forth in Section 7.1(d).
“TAX MATTERS PARTNER” has the meaning described in Section 10.5(a).


12    



--------------------------------------------------------------------------------





“TERMINATION EVENT” means the termination or nonrenewal of the Advisory
Agreement (i) in connection with a merger, sale of assets or transaction
involving the General Partner pursuant to which a majority of the directors of
the General Partner then in office are replaced or removed, (ii) by the Advisor
for “good reason” (as defined in the Advisory Agreement) or (iii) by the General
Partner other than for “cause” (as defined in the Advisory Agreement).
“TENDERED UNITS” has the meaning provided in Section 8.5(a).
“TENDERING PARTY” has the meaning provided in Section 8.5(a).
“TOTAL EQUITY AMOUNT” means the cash purchase price of Interests in a Private
Placement less the amount of any loan from the Partnership or any of its
affiliates to finance a portion of such purchase price.
“TRANSACTION” has the meaning set forth in Section 7.1(c).
“TRANSFER” has the meaning set forth in Section 9.2(a).
“VALUATION PROCEDURES” means written valuation procedures adopted by the Board
of Directors of the General Partner, as such procedures may be amended from time
to time, that set forth the method by which the net asset value per each Class
of REIT Share and Class or Series of Partnership Unit shall be calculated.
Pursuant to such Valuation Procedures, certain Classes or Series of Partnership
Units are each economically equivalent to a corresponding class of REIT Shares.
Pursuant to this Agreement, those are as follows:
•
Series 1 Class E Units and Series 2 Class E Units are economically equivalent to
Class E REIT Shares.

•
Series 1 Class S Units are economically equivalent to Class S REIT Shares.

•
Series 1 Class T Units and Series 2 Class T Units are economically equivalent to
Class T REIT Shares.

•
Class D Units are economically equivalent to Class D REIT Shares.

•
Class I Units are economically equivalent to Class I REIT Shares.

Series 2 Class S Units, however, are not economically equivalent to any Class of
REIT Shares. Accordingly, the Net Asset Value Per Unit of Series 2 Class S Units
shall, upon their initial issuance, be set at the Net Asset Value Per Unit of
Series 1 Class S Units, and thereafter adjusted as described in the Valuation
Procedures as if they were a separate Class of REIT Shares, taking into account
their specific economic terms (specifically, their specific dividends and
ongoing Distribution Fees) set forth herein.
“VALUE” means, for each Class of REIT Shares, the fair market value per share of
that Class of REIT Shares which will equal: (i) if REIT Shares of that Class are
Listed, the average


13    



--------------------------------------------------------------------------------





closing price per share for the previous thirty business days, or (ii) if REIT
Shares of that Class are not Listed, the Net Asset Value Per REIT Share for REIT
Shares of that Class.
“VPU” means average value per Partnership Unit, which on any given date shall be
equal to (i) the Partnership NAV on such date, divided by (ii) the aggregate
number of Partnership Units of all Classes and Series outstanding on such date.
“WEIGHTED-AVERAGE DISTRIBUTIONS PER PARTNERSHIP UNIT” shall mean, for a
particular period of time, an amount equal to the ratio of (i) the aggregate
distributions paid or accrued in respect of all Partnership Units during the
applicable period, divided by (ii) the weighted-average number of Partnership
Units of all Classes and Series outstanding during the applicable period,
calculated in accordance with GAAP applied on a consistent basis.
1.2    Interpretation. The definitions in Section 1.1 shall apply equally to
both the singular and plural forms of the terms defined. Wherever the context
may require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine and neuter forms. For all purposes of this Agreement, the
term “control” and variations thereof shall mean possession of the authority to
direct or cause the direction of the management and policies of the specified
entity, through the direct or indirect ownership of equity interests therein, by
contract or otherwise. As used in this Agreement, the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” As used in this Agreement, the terms “herein,” “hereof” and
“hereunder” shall refer to this Agreement in its entirety. Any references in
this Agreement to “Sections” or “Articles” shall, unless otherwise specified,
refer to Sections or Articles, respectively, in this Agreement. Any references
in this Agreement to an “Exhibit” shall, unless otherwise specified, refer to an
Exhibit attached to this Agreement. Each such Exhibit shall be deemed
incorporated in this Agreement in full.
ARTICLE 2    

PARTNERSHIP FORMATION AND IDENTIFICATION
2.1    Formation. The Partnership was formed as a limited partnership pursuant
to and in accordance with the Act by, among other steps, the entering into of
the initial partnership agreement (within the meaning of the Act) by the initial
general partner of the Partnership and the initial limited partner of the
Partnership and by the entering into and filing of the initial certificate of
limited partnership (within the meaning of the Act) by the initial general
partner of the Partnership with the Office of the Secretary of State of the
State of Delaware.
2.2    Name, Office and Registered Agent. The name of the Partnership is Black
Creek Diversified Property Operating Partnership LP. The specified office and
place of business of the Partnership shall be 518 17th Street, 17th Floor,
Denver, Colorado 80202. The General Partner may at any time change the location
of such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s registered agent is
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808. The sole duty of the registered agent as such is to forward to
the Partnership any notice that is served on him as registered agent.


14    



--------------------------------------------------------------------------------





2.3    Partners.
(a)    The General Partner of the Partnership is Black Creek Diversified
Property Fund Inc., a Maryland corporation. Its principal place of business is
the same as that of the Partnership.
(b)    The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.
2.4    Term and Dissolution.
(a)    The term of the Partnership shall be perpetual, except that the
Partnership shall be dissolved upon the first to occur of any of the following
events:
(i)    The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b); provided
that if a General Partner is on the date of such occurrence a partnership, the
dissolution of such General Partner as a result of the dissolution, death,
withdrawal, removal or Event of Bankruptcy of a partner in such partnership
shall not be an event of dissolution of the Partnership if the business of such
General Partner is continued by the remaining partner or partners, either alone
or with additional partners, and such General Partner and such partners comply
with any other applicable requirements of this Agreement;
(ii)    The passage of ninety (90) days after the sale or other disposition of
all or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or
(iii)    The election by the General Partner that the Partnership should be
dissolved.
(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b)), the General Partner (or
its trustee, receiver, successor or legal representative) shall amend or cancel
any Certificate(s) and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section 5.6. Notwithstanding
the foregoing, the liquidating General Partner may either (i) defer liquidation
of, or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.
2.5    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership


15    



--------------------------------------------------------------------------------





under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
2.6    Certificates Describing Partnership Units and Special Partnership Units.
At the request of a Limited Partner, the General Partner, at its option, may
issue (but in no way is obligated to issue) a certificate summarizing the terms
of such Limited Partner’s interest in the Partnership, including the number and
Class or Series of Partnership Units or Special Partnership Units owned and the
Percentage Interest and Special Percentage Interest represented by such
Partnership Units and Special Partnership Units as of the date of such
certificate. Any such certificate (i) shall be in form and substance as approved
by the General Partner, (ii) shall not be negotiable and (iii) shall bear a
legend to the following effect:
This certificate is not negotiable. The Partnership Units and Special
Partnership Units represented by this certificate are governed by and
transferable only in accordance with the provisions of the Limited Partnership
Agreement of Black Creek Diversified Property Operating Partnership LP, as
amended from time to time.
ARTICLE 3    

BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, and in a manner such that the General Partner will
not be subject to any taxes under Section 857 or 4981 of the Code, (ii) to enter
into any partnership, joint venture or other similar arrangement to engage in
any of the foregoing or the ownership of interests in any entity engaged in any
of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the General
Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as a REIT, the Partners acknowledge that the General Partner intends
to qualify as a REIT for federal income tax purposes and upon such qualification
the avoidance of income and excise taxes on the General Partner inures to the
benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under the Articles of Incorporation. The General Partner
on behalf of the Partnership shall also be empowered to do any and all acts and
things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.
ARTICLE 4    

CAPITAL CONTRIBUTIONS AND ACCOUNTS
4.1    Capital Contributions. The General Partner and the Limited Partners have
made capital contributions to the Partnership in exchange for the Partnership
Interests set forth opposite


16    



--------------------------------------------------------------------------------





their names on Exhibit A, as such Exhibit may be amended from time to time. The
Partners shall own Partnership Units or Special Partnership Units of the Class
or Series and in the amounts set forth in Exhibit A and shall have a Percentage
Interest in the Partnership as set forth in Exhibit A. Notwithstanding the
foregoing, the General Partner may keep Exhibit A current through separate
revisions to the books and records of the Partnership that reflect periodic
changes to the capital contributions made by the Partners and redemptions and
other purchases of Partnership Units by the Partnership, and corresponding
changes to the Partnership Interests of the Partners, without preparing a formal
amendment to this Agreement, provided that such amendment shall be prepared upon
the written request of any Limited Partner.
4.2    Classes and Series of Partnership Units. The General Partner is hereby
authorized to cause the Partnership to issue Partnership Units designated as
Class E Units (which may be designated by the General Partner upon issuance as
Series 1 Class E Units or Series 2 Class E Units; provided, that all Class E
Units issued to the General Partner shall be Series 1 Class E Units, and all
other Class E Units issued prior to March 2, 2016 shall be Series 1 Class E
Units), Class T Units (which may be designated by the General Partner upon
issuance as Series 1 Class T Units or Series 2 Class T Units; provided, that all
Class T Units issued to the General Partner shall be Series 1 Class T Units),
Class S Units (which may be designated by the General Partner upon issuance as
Series 1 Class S Units or Series 2 Class S Units; provided, that all Class S
Units issued to the General Partner shall be Series 1 Class S Units), Class I
Units and Class D Units. Each such Class shall have the rights and obligations
attributed to that Class under this Agreement.
Immediately following the time (if any) that the aggregate Investor Servicing
Fees paid with respect to Resulting Series 2 Class T Units related to a single
purchase of Interests in a Private Placement equals or exceeds such percentage
as set forth in any applicable agreement between the Dealer Manager and a
participating broker-dealer, provided that the Dealer Manager advises the
General Partner’s transfer agent of the such percentage in writing) of the Total
Equity Amount, all such Resulting Series 2 Class T Units (or fraction thereof)
shall automatically convert to a number of Class I Units equal to the product of
(a) the number of such Resulting Series 2 Class T Units and (b) the Value of
Class T Units divided by the Value of Class I Units.
4.3    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.3 or in Section 4.4, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.3.
(a)    Issuances of Additional Partnership Interests.
(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of
Partnership Units for any Partnership purpose at any time or from time to time,
including but not limited to Partnership Units issued in connection with
acquisitions of properties, to the Partners (including the General Partner) or
to other Persons for such consideration and on such terms and conditions as
shall be established by the General Partner in its sole and absolute discretion,
all without the approval of any Limited


17    



--------------------------------------------------------------------------------





Partners. Any additional Partnership Interests issued thereby may be issued in
one or more Classes (including the Classes specified in this Agreement or any
other Classes), or one or more Series (including the Series specified in this
Agreement or any other Series) of any of such Classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation, (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such Class
or Series of Partnership Interests; (ii) the right of each such Class or Series
of Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such Class or Series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner unless:
(1)    (A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.3
(without limiting the foregoing, for example, the Partnership shall issue Class
D Units to the General Partner in connection with the issuance of Class D REIT
Shares) and (B) the General Partner shall make a Capital Contribution to the
Partnership in an amount equal to the proceeds raised in connection with the
issuance of such shares of stock of or other interests in the General Partner;
(2)    the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or
(3)    the additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.
(ii)    Upon Issuance of Additional Securities. The General Partner shall not
issue any Additional Securities other than to all holders of REIT Shares, unless
(A) the General Partner shall cause the Partnership to issue to the General
Partner, as the General Partner may designate, Partnership Interests or rights,
options,


18    



--------------------------------------------------------------------------------





warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of the Additional Securities, and (B) the
General Partner contributes the proceeds from the issuance of such Additional
Securities and from any exercise of rights contained in such Additional
Securities, directly and through the General Partner, to the Partnership
(without limiting the foregoing, for example, if the General Partner issues
Class D REIT Shares, then the General Partner shall contribute the proceeds of
the issuance of the Class D REIT Shares to the Partnership and shall cause the
Partnership to issue Class D Units to the General Partner); provided, however,
that the General Partner is allowed to issue Additional Securities in connection
with an acquisition of a property to be held directly by the General Partner,
but if and only if, such direct acquisition and issuance of Additional
Securities have been approved and determined to be in the best interests of the
General Partner and the Partnership. Without limiting the foregoing, the General
Partner is expressly authorized to issue Additional Securities for less than
fair market value, and to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to an employee share
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise, and (y) the General Partner contributes all
proceeds from such issuance to the Partnership. For example, in the event the
General Partner issues Class D REIT Shares for a cash purchase price and
contributes all of the proceeds of such issuance to the Partnership as required
hereunder, the General Partner shall be issued a number of additional Class D
Units equal to the product of (A) the number of such Class D REIT Shares issued
by the General Partner, the proceeds of which were so contributed, multiplied by
(B) a fraction, the numerator of which is 100%, and the denominator of which is
the Conversion Factor for Class D Units in effect on the date of such
contribution.
(b)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 and in connection with the
required issuance of additional Partnership Units to the General Partner for
such Capital Contributions pursuant to Section 4.3(a).


19    



--------------------------------------------------------------------------------





(c)    Minimum Limited Partnership Interest. In the event that either a
redemption pursuant to Section 8.5 or additional Capital Contributions by the
General Partner would result in the Limited Partners, in the aggregate, owning
less than the Minimum Limited Partnership Interest, the General Partner and the
Limited Partners shall form another partnership and contribute sufficient
Limited Partnership Interests together with such other Limited Partners so that
the limited partners of such partnership own at least the Minimum Limited
Partnership Interest.
4.4    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.
4.5    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704‑1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property or money as consideration for a
Partnership Interest, (iii) the Partnership is liquidated within the meaning of
Regulation Section 1.704‑1(b)(2)(ii)(g), or (iv) the Partnership grants a
Partnership Interest (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership, the General
Partner shall revalue the property of the Partnership to its fair market value
(as determined by the General Partner, in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code) in accordance with Regulations
Section 1.704‑1(b)(2)(iv)(f). When the Partnership’s property is revalued by the
General Partner, the Capital Accounts of the Partners shall be adjusted in
accordance with Regulations Sections 1.704‑1(b)(2)(iv)(f) and (g), which
generally require such Capital Accounts to be adjusted to reflect the manner in
which the unrealized gain or loss inherent in such property (that has not been
reflected in the Capital Accounts previously) would be allocated among the
Partners pursuant to Section 5.1 if there were a taxable disposition of such
property for its fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation.
4.6    Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.6,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the
Partnership’s property is revalued by the General Partner and the part of the
year beginning on the following day either (i) as if the taxable year had ended
on the date of the adjustment or (ii) based on the number of days in each part.
The General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be


20    



--------------------------------------------------------------------------------





based on the Percentage Interests before adjustment, and the allocation of
Profits and Losses for the later part shall be based on the adjusted Percentage
Interests.
4.7    No Interest On Contributions. No Partner shall be entitled to interest on
its Capital Contribution.
4.8    Return Of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.
4.9    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.
ARTICLE 5    

PROFITS AND LOSSES; DISTRIBUTIONS
5.1    Allocation of Profit and Loss.
(a)    General Partner Gross Income Allocation. There shall be specially
allocated to the General Partner an amount of (i) first, items of Partnership
income and (ii) second, items of Partnership gain during each fiscal year or
other applicable period, before any other allocations are made hereunder, in an
amount equal to the excess, if any, of the cumulative distributions made to the
General Partner under Section 6.5(b) over the cumulative allocations of
Partnership income and gain to the General Partner under this Section 5.1(a).
(b)    General Allocations. The items of Profit and Loss of the Partnership for
each fiscal year or other applicable period, other than any items allocated
under Section 5.1(a), shall be allocated among the Partners in a manner that
will, as nearly as


21    



--------------------------------------------------------------------------------





possible (after giving effect to the allocations under Section 5.1(a), 5.1(c),
5.1(d), 5.1(e), 5.1(h) and 5.1(i)) cause the Capital Account balance of each
Partner at the end of such fiscal year or other applicable period to equal
(i) the amount of the hypothetical distribution that such Partner would receive
if the Partnership were liquidated on the last day of such period and all assets
of the Partnership, including cash, were sold for cash equal to their Carrying
Values, taking into account any adjustments thereto for such period, all
liabilities of the Partnership were satisfied in full in cash according to their
terms (limited with respect to each nonrecourse liability to the Carrying Value
of the assets securing such liability) and the remaining cash proceeds (after
satisfaction of such liabilities) were distributed in full pursuant to
Section 5.6, minus (ii) the sum of such Partner’s share of Partnership Minimum
Gain and Partner Nonrecourse Debt Minimum Gain and the amount, if any and
without duplication, that the Partner would be obligated to contribute to the
capital of the Partnership, all computed as of the date of the hypothetical sale
of assets.
(c)    Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704‑2(b)(1)
shall be allocated in accordance with the Partners’ respective Percentage
Interests, (ii) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704‑2(i)(2) shall be
allocated to the Partner or Partners that bear the “economic risk of loss” with
respect to the liability to which such deductions are attributable in accordance
with Regulations Section 1.704‑2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704‑2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704‑2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704‑2(f) and the ordering rules contained in Regulations
Section 1.704‑2(j), and (iv) if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.704‑2(i)(4) for
any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704‑(2)(g), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704‑2(i)(4) and the
ordering rules contained in Regulations Section 1.704‑2(j). A Partner’s
“interest in partnership profits” for purposes of determining its share of the
excess nonrecourse liabilities of the Partnership within the meaning of
Regulations Section 1.752‑3(a)(3) shall be such Partner’s Percentage Interest.
(d)    Qualified Income Offset. If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations Section 1.704‑1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704‑2(g)(1) and 1.704‑2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such excess
deficit Capital Account balance as quickly as possible as provided in
Regulations Section 1.704‑1(b)(2)(ii)(d). This Section 5.1(d) is intended to
constitute a “qualified income offset” under Section 1.704‑1(b)


22    



--------------------------------------------------------------------------------





(2)(ii)(d) of the Regulations and shall be interpreted consistently therewith.
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.1(d), to the extent permitted by Regulations
Section 1.704‑1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.1(d).
(e)    Capital Account Deficits. Loss (or items of expense or loss) shall not be
allocated to a Limited Partner to the extent that such allocation would cause or
increase a deficit in such Partner’s Capital Account at the end of any fiscal
year (after reduction to reflect the items described in Regulations
Section 1.704‑1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations
Sections 1.704‑2(g)(1) and 1.704‑2(i)(5). Any Loss or item of expense or loss in
excess of that limitation shall be allocated to the General Partner. After an
allocation to the General Partner under the immediately preceding sentence, to
the extent permitted by Regulations Section 1.704‑1(b), Profit or items of
income or gain shall be allocated to the General Partner in an amount necessary
to offset the items allocated to the General Partner under the immediately
preceding sentence.
(f)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(g)    Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704‑1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Section 5.1(a), 5.1(c), 5.1(d), 5.1(e), or 5.1(h). All allocations of Profit
and Loss (and all items contained therein) for federal income tax purposes shall
be identical to all allocations of such items set forth in this Section 5.1,
except as otherwise required by Section 704(c) of the Code and Regulations
Section 1.704‑1(b)(4). The General Partner shall have the authority to elect the
method to be used by the Partnership for allocating items of income, gain, and
expense as required by Section 704(c) of the Code including a method that may
result in a Partner receiving a disproportionately larger share of the
Partnership tax depreciation deductions, and such election shall be binding on
all Partners.


23    



--------------------------------------------------------------------------------





(h)    Special Allocations of Class-Specific Items. To the extent that any items
of income, gain, loss or deduction of the General Partner are allocable to a
specific Class or Classes of REIT Shares pursuant to the Multiple Class Plan,
such items, or an amount equal thereto, may be specially allocated to Classes or
Series of Partnership Units pursuant to the Multiple Class Plan.
(i)    Curative Allocations. The allocations set forth in Section 5.1(c),
(d) and (e) of this Agreement (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Regulations. The General Partner is
authorized to offset all Regulatory Allocations either with other Regulatory
Allocations or with special allocations of other items of Partnership income,
gain, loss or deduction pursuant to this Section 5.1(i). Therefore,
notwithstanding any other provision of this Section 5.1 (other than the
Regulatory Allocations), the General Partner shall make such offsetting special
allocations of Partnership income, gain, loss or deduction in whatever manner it
deems appropriate so that, after such offsetting allocations are made, each
Partner’s Capital Account is, to the extent possible, equal to the Capital
Account balance such Partner would have had if the Regulatory Allocations were
not part of this Agreement and all Partnership items were allocated pursuant to
Sections 5.1(a), (b), (f) and (h).
5.2    Distribution of Cash.
(a)    The Partnership shall distribute cash on a quarterly (or, at the election
of the General Partner, more frequent) basis, in an amount determined by the
General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in accordance with Section 5.2(b); provided, however, that
if a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than a Partnership Record
Date, the cash distribution attributable to such additional Partnership Interest
relating to the Partnership Record Date next following the issuance of such
additional Partnership Interest shall be reduced in the proportion equal to one
minus (i) the number of days that such additional Partnership Interest is held
by such Partner bears to (ii) the number of days between such Partnership Record
Date and the immediately preceding Partnership Record Date.
(b)    Except for distributions pursuant to Section 5.6 in connection with the
dissolution and liquidation of the Partnership and subject to the provisions of
Sections 5.2(c), 5.2(d), 5.2(e), 5.3 and 5.5, all distributions of cash shall be
made to the Partners in accordance with their respective Percentage Interests on
the Partnership Record Date, except that the amount distributed per Partnership
Unit of any Class or Series may differ from the amount per Partnership Unit of
another Class or Series on account of differences with respect to Distribution
Fees. Any such differences shall correspond to differences in the amount of
Distribution Fees and distributions per REIT Share for REIT Shares of different
Classes, as described in the Multiple Class Plan, with the same adjustments
being made to the amount of distributions per Partnership Unit for Partnership
Units of a particular Class as are made to the distributions per REIT Share by
the General Partner with respect to REIT Shares


24    



--------------------------------------------------------------------------------





having the same Class designation; provided, however, that distributions with
respect to Series 2 Class S Units shall be adjusted in the same manner but
correspond to their specific Distribution Fee, which is equal to 0.50% per annum
of the aggregate Net Asset Value Per Unit of the outstanding Series 2 Class S
Units.
(c)    Notwithstanding the foregoing, so long as the Advisory Agreement has not
been terminated (including by means of non-renewal), the Special OP Unitholders
shall be entitled to a distribution (the “Performance Allocation”), promptly
following the end of each year (which shall accrue on a monthly basis) in an
amount equal to:
(i)    the lesser of (A) the amount equal to 12.5% of (1) the Annual Total
Return Amount less (2) the Loss Carryforward Amount, and (B) the amount equal to
(x) the Annual Total Return Amount, less (y) the Loss Carryforward Amount, less
(z) the Hurdle Amount;
multiplied by:
(ii)    the weighted-average number of Partnership Units outstanding during the
applicable year, calculated in accordance with GAAP as applied on a consistent
basis;
(iii)     provided, that the Performance Allocation shall at no time be less
than zero.
Except as described in the definition of Loss Carryforward Amount in this
Agreement, any amount by which the Annual Total Return Amount falls below the
Hurdle Amount will not be carried forward to subsequent periods. If the
Performance Allocation is distributable pursuant to this Section 5.2(c), the
Special OP Unitholders shall be entitled to such distribution even in the event
that the total percentage return to OP Unitholders over any longer or shorter
period, or the total percentage return to any particular OP Unitholder over the
same, longer or shorter period, has been less than the Annual Total Return
Amount used to calculate the Hurdle Amount. The Special OP Unitholders shall not
be obligated to return any portion of any Performance Allocation paid based on
the General Partner’s or the Partnership’s subsequent performance.
The Performance Allocation with respect to any calendar year is generally
distributable after the completion of the NAV Calculations for December of such
year. The Performance Allocation shall be distributable for each calendar year
in which the Advisory Agreement is in effect, even if the Advisory Agreement is
in effect for a partial calendar year. If the Performance Allocation is
distributable with respect to any partial calendar year, the Performance
Allocation shall be calculated based on the annualized total return amount
determined using the total return achieved for the period of such partial
calendar year. In the event the Advisory Agreement is terminated or its term
expires without renewal, the partial period Performance Allocation shall be
calculated and due and distributable upon the date of such termination or
non-renewal. In such event, for purposes of determining the Annual Total Return
Amount, the change in VPU shall be determined based on a good faith estimate of
what the NAV Calculations would be as of that date. Notwithstanding anything to
the contrary in this paragraph, upon the triggering of a Pro-Rata Period as
defined in the General Partner’s Second Amended and Restated Share Redemption
Program, effective as of December 10, 2018 (as it


25    



--------------------------------------------------------------------------------





may be amended from time to time, the “SRP”), distribution of the Performance
Allocation shall be deferred until all REIT Share redemption requests under the
SRP are satisfied.
In the event the Partnership commences a liquidation of its Assets during any
calendar year, the Special OP Unitholders shall be distributed the Performance
Allocation from the proceeds of the liquidation and the Performance Allocation
shall be calculated at the end of the liquidation period prior to the
distribution of the liquidation proceeds to the OP Unitholders. The calculation
of the Performance Allocation for any partial year shall be calculated
consistent with the applicable provisions of this Section 5.2(c).
At the election of the Special OP Unitholders, with respect to each calendar
year, all or a portion of the Performance Allocation shall be paid instead to
the Advisor as a fee as set forth in the Advisory Agreement. If the Special OP
Unitholders do not elect on or before the first day of a calendar year to have
all or a portion of the Performance Allocation paid as a fee to the Advisor,
then the Performance Allocation with respect to such calendar year shall be
distributable to the Special OP Unitholders as set forth in this Section 5.2(c);
provided, however, that the Performance Component shall be paid to the Advisor
as a fee as set forth in the Advisory Agreement with respect to the calendar
year 2018.
The Performance Allocation may be payable in cash or as a distribution of Class
I Units or any combination thereof at the election of the Special OP
Unitholders. If the Special OP Unitholders elect to receive such distributions
in Class I Units, the Special OP Unitholders will receive the number of Class I
Units that results from dividing an amount equal to the value of the Performance
Allocation by the NAV per Class I Unit at the time of such distribution. If the
Special OP Unitholders elect to receive such distributions in Class I Units, the
Special OP Unitholders may request the Partnership to redeem such Class I Units
from the Special OP Unitholders at any time thereafter pursuant to Section 8.5.
The measurement of the change in VPU for the purpose of calculating the Annual
Total Return Amount is subject to adjustment by the Board of Directors of the
General Partner to account for any dividend, split, recapitalization or any
other similar change in the Partnership’s capital structure or any distributions
that the Board of Directors of the General Partner deems to be a return of
capital if such changes are not already reflected in the Partnership’s net
assets.
(d)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required


26    



--------------------------------------------------------------------------------





to be withheld by the Partnership, the actual amount to be distributed shall be
treated as a distribution of cash in the amount of such withholding and the
additional amount required to be withheld shall be treated as a loan (a
“Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such amount to a taxing authority. A Partnership Loan
shall be repaid through withholding by the Partnership with respect to
subsequent distributions to the applicable Partner or assignee. In the event
that a Limited Partner (a “Defaulting Limited Partner”) fails to pay any amount
owed to the Partnership with respect to the Partnership Loan within fifteen
(15) days after demand for payment thereof is made by the Partnership on the
Limited Partner, the General Partner, in its sole and absolute discretion, may
elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.
Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(c) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(e)    In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged.
5.3    REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to make shareholder distributions that
will allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.
5.4    No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.
5.5    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article 5, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all


27    



--------------------------------------------------------------------------------





Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.
5.6    Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, and after making the distribution to
the Special OP Unitholders (or payment to the Advisor, as applicable) called for
by Section 5.2(c) in connection with a liquidation of the Partnership (which
shall be deemed the liquidating distribution for the Special OP Unitholders) any
remaining assets of the Partnership shall be distributed to all Partners such
that the holder of each Partnership Unit receives an amount equal to the Net
Asset Value Per Unit for each Partnership Unit held. If, however, the remaining
assets of the Partnership are not sufficient to pay in full the Net Asset Value
Per Unit for each Partnership Unit, then the holders of Partnership Units of
each Class or Series shall be distributed an amount equal to the product of
(i) the remaining assets of the Partnership that are legally available for
distribution to the Partners and (ii) the quotient obtained by dividing (A) the
net asset value of the Partnership allocable to such Class or Series of
Partnership Units by (B) the aggregate net asset value of the Partnership, all
as calculated as described in the Valuation Procedures. Amounts to be
distributed to the holders of each Class or Series of Partnership Units shall be
distributed among those holders in proportion to the number of Units of that
Class or Series held by each holder. After application of the foregoing, any
remaining assets available for distribution to the Partners shall be distributed
to the Partners in accordance with their Percentage Interests.
Notwithstanding any other provision of this Agreement, the amount by which the
value, as determined in good faith by the General Partner, of any property other
than cash to be distributed in kind to the Partners exceeds or is less than the
Carrying Value of such property shall, to the extent not otherwise recognized by
the Partnership, be taken into account in computing Profit and Loss of the
Partnership for purposes of crediting or charging the Capital Accounts of, and
distributing proceeds to, the Partners, pursuant to this Agreement. To the
extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.
5.7    Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.
ARTICLE 6    

RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER


28    



--------------------------------------------------------------------------------





6.1    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
(i)    to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to notes
and mortgages and other Real Estate Securities, that the General Partner
determines are necessary or appropriate or in the best interests of the business
of the Partnership;
(ii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership;
(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any Class
or Series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)    to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;
(v)    to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;
(vi)    to guarantee or become a co‑maker of indebtedness of the General Partner
or any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;


29    



--------------------------------------------------------------------------------





(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
(ix)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(x)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;
(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;


30    



--------------------------------------------------------------------------------





(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xix)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
(xxi)    to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and
(xxiii)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
6.2    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
6.3    Indemnification and Exculpation of Indemnitees.
(a)    The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal


31    



--------------------------------------------------------------------------------





fees and expenses), judgments, fines, settlements, and other amounts arising
from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Any indemnification
pursuant to this Section 6.3 shall be made only out of the assets of the
Partnership.
(b)    The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(c)    The indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(d)    The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(e)    For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.


32    



--------------------------------------------------------------------------------





(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
6.4    Liability of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.
(b)    The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its shareholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its shareholders on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either its shareholders or the Limited Partners; provided,
however, that for so long as the General Partner directly owns a controlling
interest in the Partnership, any such conflict that the General Partner, in its
sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either its shareholders or the Limited Partner shall be resolved in
favor of the shareholders. The General Partner shall not be liable for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner


33    



--------------------------------------------------------------------------------





from incurring any taxes under Section 857, Section 4981, or any other provision
of the Code, is expressly authorized under this Agreement and is deemed approved
by all of the Limited Partners.
(e)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
6.5    Reimbursement of General Partner.
(a)    Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the General Partner.
6.6    Outside Activities. Subject to Section 6.8 hereof, the Articles of
Incorporation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, any officer, director,
employee, agent, trustee, Affiliate or shareholder of the General Partner, the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any such business
ventures, interests or activities. None of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any such business ventures, interests or
activities, and the General Partner shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures, interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person.
6.7    Employment or Retention of Affiliates.
(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the


34    



--------------------------------------------------------------------------------





Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement, applicable law and the
REIT status of the General Partner.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.
6.8    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of any office, retail, multifamily
industrial, or other Real Property, Real Estate Securities or other property
shall be conducted through the Partnership or one or more Subsidiary
Partnerships; provided, however, that the General Partner is allowed to make a
direct acquisition, but if and only if, such acquisition is made in connection
with the issuance of Additional Securities, which direct acquisition and
issuance have been approved and determined to be in the best interests of the
General Partner and the Partnership.
6.9    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
6.10    Redemptions of REIT Shares. If the General Partner redeems any REIT
Shares, then the General Partner shall cause the Partnership to purchase from
the General Partner a number of Partnership Units having the same Class
designation as the redeemed REIT Shares (and always Series 1 of such Class of
Partnership Units, if there are multiple Series) as determined based on the
application of the Conversion Factor for that Class and Series of Partnership
Units on the same terms that the General Partner redeemed such REIT Shares.
Moreover, if the General Partner makes a cash tender offer or other offer to
acquire REIT Shares, then the General Partner shall cause the Partnership to
make a corresponding offer to the General Partner to acquire an equal number of
Partnership Units held by the General Partner that have the same Class
designation as the REIT


35    



--------------------------------------------------------------------------------





Shares (and always Series 1 of such Class of Partnership Units, if there are
multiple Series) that are the subject of the offer. If any REIT Shares are
redeemed by the General Partner pursuant to such offer, the Partnership shall
redeem an equivalent number of the General Partner’s Partnership Units having
the same Class designation as the redeemed REIT Shares (and always Series 1 of
such Class of Partnership Units, if there are multiple Series) for an equivalent
purchase price based on the application of the Conversion Factor for that Class
and Series of Partnership Units.
6.11    No Duplication of Fees or Expenses. The Partnership may not incur or be
responsible for any fee or expense (in connection with an Offering or otherwise)
that would be duplicative of fees and expenses paid by the General Partner.
ARTICLE 7    

CHANGES IN GENERAL PARTNER
7.1    Transfer of the General Partner’s Partnership Interest.
(a)    The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in, or in
connection with a transaction contemplated by, Section 7.1(c), (d) or (e).
(b)    The General Partner agrees that its Percentage Interest will at all times
be in the aggregate, at least 0.1%.
(c)    Except as otherwise provided in Section 6.4(b) or Section 7.1(d) or
(e) hereof, the General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets, (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of control of the General Partner (a “Transaction”), unless:
(i)    the consent of Limited Partners holding more than 50% of the Percentage
Interests of the Limited Partners is obtained;
(ii)    as a result of such Transaction all Limited Partners will receive for
each Partnership Unit of each Class or Series an amount of cash, securities, or
other property equal to the product of the Conversion Factor for that Class or
Series of Partnership Unit and the greatest amount of cash, securities or other
property paid in the Transaction to a holder of one REIT Share having the same
Class designation as that Partnership Unit in consideration of such REIT Share;
provided that if, in connection with the Transaction, a purchase, tender or
exchange offer (“Offer”) shall have been made to and accepted by the holders of
more than 50% of the outstanding REIT Shares, each holder of Partnership Units
shall be given the option to exchange its Partnership Units for the greatest
amount of cash, securities, or other property which a Limited Partner holding
such Class or Series of Partnership Units would have received had it
(1) exercised its Redemption Right and (2) sold, tendered or


36    



--------------------------------------------------------------------------------





exchanged pursuant to the Offer the REIT Shares received upon exercise of the
Redemption Right immediately prior to the expiration of the Offer; or
(iii)    the General Partner is the surviving entity in the Transaction and
either (A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive in exchange for their Partnership Units of
each Class or Series, an amount of cash, securities, or other property
(expressed as an amount per REIT Share) that is no less than the product of the
Conversion Factor for that Class or Series of Partnership Unit and the greatest
amount of cash, securities, or other property (expressed as an amount per REIT
Share) received in the Transaction by any holder of REIT Shares having the same
Class designation as the Partnership Units being exchanged.
(d)    Notwithstanding Section 7.1(c), the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i)  substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
Conversion Factor for a Partnership Unit of each Class or Series after any such
merger or consolidation so as to approximate the existing method for such
calculation as closely as reasonably possible. Such calculation shall take into
account, among other things, the kind and amount of securities, cash and other
property that was receivable upon such merger or consolidation by a holder of
REIT Shares of each Class or options, warrants or other rights relating thereto,
and which a holder of Partnership Units of any Class or Series could have
acquired had such Partnership Units been exchanged immediately prior to such
merger or consolidation. Such amendment to this Agreement shall provide for
adjustment to such method of calculation, which shall be as nearly equivalent as
may be practicable to the adjustments provided for with respect to the
Conversion Factor for each Class or Series of Partnership Units. The Survivor
also shall in good faith modify the definition of REIT Shares and make such
amendments to Section 8.5 so as to approximate the existing rights and
obligations set forth in Section 8.5 as closely as reasonably possible. The
above provisions of this Section 7.1(d) shall similarly apply to successive
mergers or consolidations permitted hereunder.
In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts


37    



--------------------------------------------------------------------------------





are consistent with the exercise of the Board of Directors’ fiduciary duties to
the shareholders of the General Partner under applicable law.
(e)    Notwithstanding Section 7.1(c),
(i)    a General Partner may transfer all or any portion of its General
Partnership Interest to (A) a wholly‑owned Subsidiary of such General Partner or
(B) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and
(ii)    the General Partner may engage in a transaction not required by law or
by the rules of any national securities exchange on which the REIT Shares of one
or more Classes are listed to be submitted to the vote of the holders of the
REIT Shares of one or more Classes.
7.2    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:
(a)    the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 in connection with such admission
shall have been performed;
(b)    if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(c)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel and the state or any other jurisdiction as may
be necessary) that (x) the admission of the person to be admitted as a
substitute or additional General Partner is in conformity with the Act and
(y) none of the actions taken in connection with the admission of such Person as
a substitute or additional General Partner will cause (i) the Partnership to be
classified other than as a partnership for federal tax purposes, or (ii) the
loss of any Limited Partner’s limited liability.
7.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of the sole
remaining General Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to the sole remaining
General Partner (and its removal pursuant to Section 7.4(a)) or the death,
withdrawal,


38    



--------------------------------------------------------------------------------





removal or dissolution of the sole remaining General Partner (except that, if
the sole remaining General Partner is on the date of such occurrence a
partnership, the withdrawal, death, dissolution, Event of Bankruptcy as to, or
removal of a partner in, such partnership shall be deemed not to be a
dissolution of such General Partner if the business of such General Partner is
continued by the remaining partner or partners), the Partnership shall be
dissolved and terminated unless the Partnership is continued pursuant to
Section 7.3(b). The merger of the General Partner with or into any entity that
is admitted as a substitute or successor General Partner pursuant to Section 7.2
shall not be deemed to be the withdrawal, dissolution or removal of the General
Partner.
(b)    Following the occurrence of an Event of Bankruptcy as to the sole
remaining General Partner (and its removal pursuant to Section 7.4(a) hereof) or
the death, withdrawal, removal or dissolution of the sole remaining General
Partner (except that, if the sole remaining General Partner is, on the date of
such occurrence, a partnership, the withdrawal of, death, dissolution, Event of
Bankruptcy as to, or removal of a partner in, such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Limited
Partners, within ninety (90) days after such occurrence, may elect to continue
the business of the Partnership for the balance of the term specified in
Section 2.4 by selecting, subject to Section 7.2 and any other provisions of
this Agreement, a substitute General Partner by consent of the Limited Partners
holding a majority of the Percentage Interests of all Limited Partners. If the
Limited Partners elect to continue the business of the Partnership and admit a
substitute General Partner, the relationship with the Partners and of any Person
who has acquired an interest of a Partner in the Partnership shall be governed
by this Agreement.
7.4    Removal of a General Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death or dissolution of, Event of
Bankruptcy as to, or removal of, a partner in, such partnership shall be deemed
not to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.
(b)    If a General Partner has been removed pursuant to this Section 7.4 and
the Partnership is continued pursuant to Section 7.3, such General Partner shall
promptly transfer and assign its General Partnership Interest in the Partnership
to the substitute General Partner approved by the Limited Partners in accordance
with Section 7.3(b) and otherwise admitted to the Partnership in accordance with
Section 7.2. At the time of assignment, the removed General Partner shall be
entitled to receive from the substitute General Partner the fair market value of
the General Partnership Interest of such removed General Partner as reduced by
any damages caused to the Partnership by such General Partner. Such fair market
value shall be determined by an appraiser mutually agreed upon by the General
Partner and the Limited Partners holding a majority of the Percentage Interests
of all Limited Partners


39    



--------------------------------------------------------------------------------





within ten (10) days following the removal of the General Partner. If the
parties are unable to agree upon an appraiser, the removed General Partner and
the Limited Partners holding a majority of the Percentage Interests of all
Limited Partners each shall select an appraiser. Each such appraiser shall
complete an appraisal of the fair market value of the removed General Partner’s
General Partnership Interest within thirty (30) days of the General Partner’s
removal, and the fair market value of the removed General Partner’s General
Partnership Interest shall be the average of the two appraisals; provided,
however, that if the higher appraisal exceeds the lower appraisal by more than
20% of the amount of the lower appraisal, the two appraisers, no later than
forty (40) days after the removal of the General Partner, shall select a third
appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than sixty (60)
days after the removal of the General Partner. In such case, the fair market
value of the removed General Partner’s General Partnership Interest shall be the
average of the two appraisals closest in value.
(c)    The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.4(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.4(b).
(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.
ARTICLE 8    

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
8.1    Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.
8.2    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney‑in‑fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.


40    



--------------------------------------------------------------------------------





8.3    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
8.4    Ownership by Limited Partner of Corporate General Partner or Affiliate.
No Limited Partner shall at any time, either directly or indirectly, own any
stock or other interest in the General Partner or in any Affiliate thereof, if
such ownership by itself or in conjunction with other stock or other interests
owned by other Limited Partners would, in the opinion of counsel for the
Partnership, jeopardize the classification of the Partnership as a partnership
for federal tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.
8.5    Redemption Right.
(a)    Subject to Sections 8.5(b), 8.5(c), 8.5(d), 8.5(e) and 8.5(f) and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner
other than the General Partner, after holding any Class or Series of Partnership
Units for at least one year (such Partnership Units, “Eligible Units”), shall
have the right (subject to the terms and conditions set forth herein) to require
the Partnership to redeem (a “Redemption”) all or a portion of the Eligible
Units held by such Limited Partner in exchange (a “Redemption Right”) for Class
E REIT Shares (with respect to Eligible Units that are Series 1 Class E Units),
Class S REIT Shares (with respect to Eligible Units that are Class S Units),
Class T REIT Shares (with respect to Eligible Units that are Class T Units),
Class D REIT Shares (with respect to Eligible Units that are Class D Units) or
Class I REIT Shares (with respect to Eligible Units that are Series 2 Class E
Units or Class I Units) issuable on, or the Cash Amount payable on, the
Specified Redemption Date, as determined by the General Partner in its sole
discretion, provided that such Eligible Units (the “Tendered Units”) shall have
been outstanding for at least one year. Any Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner exercising the Redemption Right (the
“Tendering Party”). Within 30 days of receipt of a Notice of Redemption, the
Partnership will send to the Limited Partner submitting the Notice of Redemption
a response stating whether the General Partner has determined the applicable
Eligible Units will be redeemed for REIT Shares or the Cash Amount. Within 30
days of the Partnership’s delivery of its response, the Limited Partner must
affirm to the Partnership that such Limited Partner wishes to proceed with the
Redemption, or the request for Redemption will be cancelled (the date such
affirmation is received by the Partnership is the “Affirmation Date”). Following
such affirmation, the Limited Partner shall still be entitled to withdraw the
Notice of Redemption if (i) it provides notice to the Partnership that it wishes
to withdraw the request and (ii) the Partnership receives the notice no less
than two business days prior to the Specified Redemption Date.


41    



--------------------------------------------------------------------------------





Notwithstanding the foregoing, but subject to the limitations of this paragraph,
the Advisor and any Person to whom the Special OP Unitholders or the Advisor
transfers Partnership Units or Special Partnership Units (collectively with the
Special OP Unitholders and the Advisor, the “Sponsor Parties”) shall have the
right to require the Partnership to redeem all or a portion of their Partnership
Units pursuant to this Section 8.5 at any time irrespective of the period the
Partnership Units have been held by such Limited Partner; provided, however,
that in the event the Sponsor Parties hold Partnership Units paid or distributed
with respect to the Performance Allocation or Performance Component (as defined
in the Advisory Agreement) from any prior calendar year and requests the
Partnership to redeem all or a portion of such Partnership Units (the
“Partnership Unit Balance”) the Partnership will be required to redeem such
Partnership Unit Balance only if the General Partner, based on reasonable
projections, (i) has determined that, after redeeming such Partnership Unit
Balance, the General Partner expects to have liquidity (from any available
source) equal to or in excess of the NAV of the maximum amount of REIT Shares
which can be redeemed under the then current SRP for the next ninety days (the
“Minimum Liquidity Requirement”) and (ii) at the time of the redemption request,
100% of all properly submitted redemption requests in the SRP as of the most
recent quarter end and the most recent month end (the “Redemption Period”) have
been honored (collectively, with the Minimum Liquidity Requirement, the
“Redemption Requirements”). In the event that the General Partner deems that the
Redemption Requirements have not been met, then the Sponsor Parties may only
redeem their respective Partnership Unit Balances up to the lesser of (A)
whichever is the lower pro rata basis within the Redemption Period provided to
the General Partner’s common stockholders requesting redemption of REIT Shares
under the SRP, or (B) an amount that causes the Minimum Liquidity Requirement to
still be met. If there was no pro rata redemption under the SRP during the
Redemption Period, the Sponsor Parties may only redeem an amount that causes the
Minimum Liquidity Requirement to still be met. The above Partnership Unit
redemption restriction shall not apply in the event that the General Partner
terminates the Advisory Agreement. The Partnership shall redeem any Partnership
Units of the Sponsor Parties for the Cash Amount unless the board of directors
of the General Partner determines that any such redemption for cash would be
prohibited by applicable law or this Agreement, in which case such Partnership
Units will be redeemed for an amount of REIT Shares having the same Class
designation as the Tendered Units with an aggregate NAV equivalent to the
aggregate NAV of such Partnership Units. Redemption requests from multiple
Sponsor Parties, if applicable, will be honored on a pro rata basis, if
redemptions are limited pursuant to the foregoing.
No Limited Partner, other than the Sponsor Parties, may deliver more than two
Notices of Redemption during each calendar year. A Limited Partner, other than
the Sponsor Parties, may not exercise the Redemption Right for less than 1,000
Partnership Units or, if such Limited Partner holds less than 1,000 Partnership
Units, all of the Partnership Units held by such Partner. The Tendering Party
shall have no right, with respect to any Partnership Units so redeemed, to
receive any distribution paid with respect to such Partnership Units if the
record date for such distribution is on or after the Specified Redemption Date.


42    



--------------------------------------------------------------------------------





(b)    If the General Partner elects to redeem Tendered Units for REIT Shares
rather than cash, then (I) Tendered Units that are Series 1 Class E Units shall
be redeemed for Class E REIT Shares, Tendered Units that are Series 2 Class E
Units or Class I Units shall be redeemed for Class I REIT Shares, Tendered Units
that are Class S Units shall be redeemed for Class S REIT Shares, Tendered Units
that are Class T Units shall be redeemed for Class T REIT Shares and Tendered
Units that are Class D Units or shall be redeemed for Class D REIT Shares and
(II) the Partnership shall direct the General Partner to issue and deliver such
REIT Shares to the Tendering Party pursuant to the terms set forth in this
Section 8.5(b), in which case, (i) the General Partner, acting as a distinct
legal entity, shall assume directly the obligation with respect thereto and
shall satisfy the Tendering Party’s exercise of its Redemption Right, and (ii)
such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the General Partner in
exchange for REIT Shares. The percentage of the Tendered Units tendered for
Redemption by the Tendering Party for which the General Partner elects to issue
REIT Shares (rather than cash) is referred to as the “Applicable Percentage.” In
making such election to acquire Tendered Units, the Partnership shall act in a
fair, equitable and reasonable manner that neither prefers one group or class of
Limited Partners over another nor discriminates against a group or class of
Limited Partners. If the Partnership elects to redeem any number of Tendered
Units for REIT Shares rather than cash, on the Specified Redemption Date, the
Tendering Party shall sell such number of the Tendered Units to the General
Partner in exchange for a number of REIT Shares equal to the product of (A) the
REIT Shares Amount, (B) the Applicable Percentage and (C) solely with respect to
Redemption of Series 2 Class E Units, a number, expressed as a percentage,
determined by dividing the Value of Class E REIT Shares by the Value of Class I
REIT Shares, such values determined in each case as of the end of the Specified
Redemption Date. Such number of REIT Shares shall be delivered by the General
Partner as duly authorized, validly issued, fully paid and accessible REIT
Shares free of any pledge, lien, encumbrance or restriction, other than the
Aggregate Share Ownership Limit (as calculated in accordance with the Articles
of Incorporation) and other restrictions provided in the Article of
Incorporation, the bylaws of the General Partner, the Securities Act and
relevant state securities or “blue sky” laws. Notwithstanding the provisions of
Section 8.5(a) and this Section 8.5(b), the Tendering Parties shall have no
rights under this Agreement that would otherwise be prohibited under the
Articles of Incorporation.
(c)     In connection with an exercise of Redemption Rights pursuant to this
Section 8.5, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
REIT Shares in excess of the Aggregate Share Ownership Limit (or, if applicable
the Excepted Holder Limit);


43    



--------------------------------------------------------------------------------





(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares prior to the
closing of the Redemption on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 8.5(c)(1) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own REIT Shares in violation of the
Aggregate Share Ownership Limit (or, if applicable, the Excepted Holder Limit).
(4)    Any other documents as the General Partner may reasonably require.
(d)    Any Cash Amount to be paid to a Tendering Party pursuant to this
Section 8.5 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for the General
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of Tendered Units hereunder to occur as quickly as reasonably
possible.
(e)    Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights to prevent, among other things,
(a) any person from owning shares in excess of the Common Share Ownership Limit,
the Aggregate Share Ownership Limit and the Excepted Holder Limit, (b) the
General Partner’s common stock from being owned by less than 100 persons, the
General Partner from being “closely held” within the meaning of section 856(h)
of the Code, and as and if deemed necessary to ensure that the Partnership does
not constitute a “publicly traded partnership” under section 7704 of the Code.
If and when the General Partner determines that imposing such restrictions is
necessary, the General Partner shall give prompt written notice thereof (a
“Restriction Notice”) to each of the Limited Partners holding Partnership Units,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership which states that, in the opinion of such counsel, restrictions are
necessary in order to avoid having the Partnership be treated as a “publicly
traded partnership” under section 7704 of the Code.
(f)    A redemption fee may be charged (other than to the Sponsor Parties and
their respective affiliates) in connection with an exercise of Redemption Rights
pursuant to this Section 8.5. Without limiting the generality of the foregoing,
unless a waiver of such fee has been granted or a higher or lower fee was set
forth in the applicable offering documents for the Partnership Units (or
offering documents for a security or interest that was exchanged


44    



--------------------------------------------------------------------------------





or converted for Partnership Units at the option of the Partnership or pursuant
the terms of this Agreement), a redemption fee of 1.0% of the Cash Amount or
REIT Shares otherwise payable to a Limited Partner (i) upon redemption of Series
1 Class E Units (other than Series 1 Class E Units issued to the General
Partner) pursuant to this Section 8.5 shall be paid by such Limited Partner to
Dividend Capital Exchange Facilitators LLC, and (ii) upon redemption of any
other Partnership Units (other than from the Sponsor Parties and their
respective affiliates) pursuant to this Section 8.5 shall be paid by such
Limited Partner to BC Exchange Advisor Group LLC; the Operating Partnership
shall deduct such amount from the Cash Amount or REIT Shares otherwise payable
to such Limited Partner and pay it to Dividend Capital Exchange Facilitators LLC
or BC Exchange Advisor Group LLC, as applicable, on behalf of the Limited
Partner. To the extent that a transaction (a “Unit Transaction”) occurs in which
any Partnership Units which are subject to a redemption fee under this Section
8.5(f) are acquired (for cash or securities), transferred, merged, converted,
tendered, or disposed of in any other similar transaction, then unless the
beneficiaries of such redemption fees identified herein otherwise agree in their
reasonable discretion (which may include requiring that any applicable
counterparty execute an agreement agreeing to continue to collect and remit such
redemption fees following the Unit Transaction), the Operating Partnership will
be obligated to collect the redemption fees in connection with the closing of
such Unit Transaction and remit the same to the applicable beneficiaries.
8.6    Registration. Subject to the terms of any agreement between the General
Partner and one or more Limited Partners with respect to Partnership Units held
by them:
(a)    Registration of the Common Stock. The General Partner agrees to file with
the Commission a registration statement covering the resale of the REIT Shares
that may be issued upon redemption of such Partnership Units pursuant to Section
8.5 (“Redemption Shares”) if a Limited Partner or Limited Partners who together
hold Redemption Shares of a single Class that have an aggregate value of at
least $10 million (based on the then current price) request that the General
Partner register for resale such Redemption Shares. Such requests shall be made
in writing and shall state the number of Redemption Shares to be disposed of.
Within 30 days after receipt of a request for registration, whatever the amount
of the Redemption Shares requested to be registered, the General Partner shall
give written notice of such request to all other Limited Partners holding
Partnership Units; provided however, that the General Partner shall be obligated
to give such notice no more than one time in any six-month period. Further, the
General Partner shall include in a registration statement all such Redemption
Shares with respect to which the General Partner has received written requests
for inclusion therein (whether or not such Redemption Shares have been issued)
within 15 days after the receipt of the General Partner’s notice. The General
Partner further agrees to use its commercially reasonable efforts to file the
registration statement within 90 days of its receipt of the written request
described above, and to maintain the effectiveness of such registration
statement for a period of no more than two years.
(b)    Listing on Securities Exchange. If the General Partner shall list or
maintain the listing of Class of REIT Shares on any securities exchange or
national market system, it will at its expense and as necessary to permit the
registration and sale of the Redemption


45    



--------------------------------------------------------------------------------





Shares of such listed Class or Classes hereunder, list thereon, maintain and,
when necessary, increase such listing to include such Redemption Shares.
(c)    Registration Not Required. Notwithstanding the foregoing, the General
Partner shall not be required to file or maintain the effectiveness of a
registration statement covering the resale of Redemption Shares if, in the
opinion of counsel to the General Partner, such Redemption Shares could be sold
by the holders thereof pursuant to Rule 144 under the Securities Act, or any
successor rule thereto.
8.7    Distribution Reinvestment Plan. OP Unitholders may have the opportunity
to join the General Partner’s distribution reinvestment plan by completing an
enrollment form which is available upon request. A copy of the General Partner’s
distribution reinvestment plan is also available upon request. The shares of the
General Partner’s common stock which may be issued under the General Partner’s
distribution reinvestment plan are offered only by a prospectus.
ARTICLE 9    

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
9.1    Purchase for Investment.
(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of his Partnership Interest
is made as a principal for his account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.
(b)    Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.
9.2    Restrictions on Transfer of Limited Partnership Interests.
(a)    Subject to the provisions of 9.2(b) and (c), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion; provided that each Sponsor Party may transfer all
or any portion of its respective Partnership Interest, or any of its economic
rights as a Limited Partner, to any of its Affiliates or any trust, limited
liability company, partnership, or other entity established by or at the
direction of such Sponsor Party or any of its Affiliates without the consent of
the General Partner. Any such purported transfer undertaken without such consent
shall be considered to be null and void ab initio and shall not be given effect.


46    



--------------------------------------------------------------------------------





The General Partner may require, as a condition of any Transfer to which it
consents, that the transferor assume all costs incurred by the Partnership in
connection therewith.
(b)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer effected as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Interest pursuant to this Article 9 or pursuant
to a redemption of all of its Partnership Units pursuant to Section 8.5. Upon
the permitted Transfer or redemption of all of a Limited Partner’s Partnership
Interest, such Limited Partner shall cease to be a Limited Partner.
(c)    Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), (e) and
(f) below, a Limited Partner may Transfer, without the consent of the General
Partner, all or a portion of its Partnership Interest to (i) a parent or
parent’s spouse, natural or adopted descendant or descendants, spouse of such
descendant, or brother or sister, or a trust created by such Limited Partner for
the benefit of such Limited Partner and/or any such person(s), of which trust
such Limited Partner or any such person(s) is a trustee, (ii) a corporation
controlled by a Person or Persons named in (i) above, or (iii) if the Limited
Partner is an entity, its beneficial owners.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).
(e)    No Transfer by a Limited Partner of its Partnership Interest, in whole or
in part, may be made to any Person if (i) in the opinion of legal counsel for
the Partnership, the transfer would result in the Partnership’s being treated as
an association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or
(iii) such transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code.
(f)    No transfer by a Limited Partner of any Partnership Interest may be made
to a lender to the Partnership or any Person who is related (within the meaning
of Regulations Section 1.752‑4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations
Section 1.752‑1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.


47    



--------------------------------------------------------------------------------





(g)    Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(h)    Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.3    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:
(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.
(iii)    The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth in
Section 9.1(b) hereof.
(iv)    If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.
(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.
(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)    The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
(b)    For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and


48    



--------------------------------------------------------------------------------





appearing in the records of the Partnership as, a Partner upon the filing of the
Certificate described in Section 9.3(a)(ii) hereof or, if no such filing is
required, the later of the date specified in the transfer documents or the date
on which the General Partner has received all necessary instruments of transfer
and substitution.
(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.
9.4    Rights of Assignees of Partnership Interests.
(a)    Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.
9.5    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.
9.6    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership


49    



--------------------------------------------------------------------------------





need not recognize the death of one of the owners of a jointly‑held Partnership
Interest until it shall have received notice of such death. Upon notice to the
General Partner from either owner, the General Partner shall cause the
Partnership Interest to be divided into two equal Partnership Interests, which
shall thereafter be owned separately by each of the former owners.
ARTICLE 10    

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
10.1    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all Certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and amendments thereto and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.
10.2    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).
10.3    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
10.4    Annual Tax Information and Report. Within seventy‑five (75) days after
the end of each fiscal year of the Partnership, the General Partner shall
furnish to each person who was a Limited Partner at any time during such year
the tax information necessary to file such Limited Partner’s individual tax
returns as shall be reasonably required by law.


50    



--------------------------------------------------------------------------------





10.5    Tax Matters Partner; Tax Elections; Special Basis Adjustments.
(a)    The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out‑of‑pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under
Section 6223(a)(2) of the Code, the General Partner shall either (i) file a
court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.
(b)    All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.
(c)    In the event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5, any adjustments made
pursuant to Section 754 of the Code shall affect only the successor in interest
to the transferring Partner and in no event shall be taken into account in
establishing, maintaining or computing Capital Accounts for the other Partners
for any purpose under this Agreement. Each Partner will furnish the Partnership
with all information necessary to give effect to such election.
(d)     The Partners shall cause the Partnership to appoint the Tax Matters
Partner or an affiliate thereof as the “partnership representative” to act on
its behalf with respect to any audit, controversy, refund action, or other
matter. Such “partnership representative” shall have the rights, power and
authority to act as, and perform the duties and obligations of, the “partnership
representative” (as such term is used in Section 6223 of the Code), as and when
the role of a “partnership representative” becomes effective under Section 6223
of the Code, provided that, to the maximum extent permitted by applicable law,
the “partnership representative” shall have the same obligations, be subject to
the same restrictions and limitations, and granted the rights and protections,
in each case, as imposed on or granted to, the Tax Matters Partner under this
Section 10.5. It is the intent of the Partners and the Partnership that, to the
maximum extent permitted under applicable law, no income tax, interest,
penalties or additions to tax shall ever be assessed against the Partnership
pursuant to Sections 6221 or 6225 of the Code, and the Partnership, each of the
Partners and any representative thereof shall take all actions (including but
not limited to executing any election or consent) necessary to implement such
intent. Notwithstanding anything to the contrary contained in this Agreement,
upon the request of all Partners with


51    



--------------------------------------------------------------------------------





a Percentage Interest of fifty percent (50%) or more, the Partnership and the
“partnership representative” shall (i) cause the Partnership to elect out of the
application of Section 6221 of the Code by making an election, where
permissible, under Section 6221(b) of the Code or (ii) in the event of a
“partnership adjustment” within the meaning of Section 6225 of the Code, cause
the Partnership to make an election, where permissible under Section 6226 of the
Code, to treat such “partnership adjustment” as an adjustment to be taken into
account by each Partner (or former Partner) in accordance with Section 6226(b)
of the Code. In the event the Partnership is liable for any imputed underpayment
with respect to items of Partnership income, gain, loss, deduction or credit
that should have been allocated to a Partner for the applicable year, such
Partner shall promptly reimburse the Partnership for such amount and such
reimbursement shall not be considered a Capital Contribution to the Partnership
by such Partner. The foregoing shall apply even if the applicable Partner is no
longer a Partner of the Partnership at the time the Partnership becomes liable
for such imputed underpayment. All references to Code sections in this Section
10.5(d) refer to such sections of the Code as in effect following the effective
date of their amendment by Section 1101 of the Bipartisan Budget Act of 2015
(P.L. 114).
10.6    Reports to Limited Partners.
(a)    As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.
(b)    Any Partner shall further have the right to a private audit of the books
and records of the Partnership at the expense of such Partner, provided such
audit is made for Partnership purposes and is made during normal business hours.


52    



--------------------------------------------------------------------------------





10.7    Safe Harbor Election. The Partners agree that, in the event the Safe
Harbor Regulation is finalized, the Partnership shall be authorized and directed
to make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) agrees to comply with all requirements of the
Safe Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The Tax Matters Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election.
ARTICLE 11    

AMENDMENT OF AGREEMENT; MERGER
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17‑211
of the Act) in a transaction pursuant to Section 7.1(c), (d) or (e) hereof;
provided, however, that (1) the following amendments described in Section 11(a),
11(b), 11(c) and 11(d), and any other merger or consolidation of the
Partnership, shall require the consent of Limited Partners holding more than 50%
of the Percentage Interests of the Limited Partners and (2) the following
amendments described in Section 11(e) shall require the consent of Special OP
Unitholders holding more than 50% of the Percentage Interests of the Special OP
Unitholders:
(a)    any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section  8.5(d) or 7.1(d)) in a manner
adverse to the Limited Partners;
(b)    any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.3;
(c)    any amendment that would alter the Partnership’s allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.3;
(d)    any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership; or
(e)    any amendment that would adversely affect the rights of the Special OP
Unitholders under this Agreement.
ARTICLE 12    

GENERAL PROVISIONS
12.1    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in


53    



--------------------------------------------------------------------------------





the United States mail, registered, postage prepaid return receipt requested, to
the Partners at the addresses set forth in Exhibit A; provided, however, that
any Partner may specify a different address by notifying the General Partner in
writing of such different address. Notices to the Partnership shall be delivered
at or mailed to its specified office.
12.2    Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.
12.3    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.
12.4    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.
12.5    Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
(including the Prior Agreement) and prior and contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.
12.6    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
12.7    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
12.8    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
12.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for violation of federal or state securities laws shall not be
governed by this Section 12.9.




54    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Ninth Amended and Restated Limited Partnership Agreement, all as of the
date first set forth above.
































































































   
 
GENERAL PARTNER:


BLACK CREEK DIVERSIFIED PROPERTY FUND INC., a Maryland corporation




By: /s/ Lainie P. Minnick  
Name: Lainie P. Minnick
Title: Chief Financial Officer










--------------------------------------------------------------------------------





































































 
LIMITED PARTNERS:




BLACK CREEK DIVERSIFIED PROPERTY FUND INC., a Maryland corporation,
attorney‑in‑fact for all Limited Partners other than the Special OP Unitholder




By: /s/ Lainie P. Minnick   
Name: Lainie P. Minnick
Title: Chief Financial Officer


BLACK CREEK DIVERSIFIED PROPERTY ADVISORS GROUP LLC, a Delaware limited
liability company, as sole Special OP Unitholder




By: /s/ Evan H. Zucker  
Name: Evan H. Zucker
Title: Manager












